PER CURIAM.
WRIT GRANTED.
The Second Injury Board abused its discretion under LSA-R.S. 23:1378(B) in not extending the period for filing a claim for reimbursement of benefits. It is undisputed that the claim otherwise falls completely within the ambit of the statute. The arbitrary refusal, without any stated reason, serves only to thwart the purposes of the legislation, that is, the encouraging of employment of handicapped workers.
Accordingly, the judgment of the court of appeal, 503 So.2d 1156, is reversed, and the judgment of the trial court is reinstated.
MARCUS, J., dissents.